The opinion of the court was delivered by
Mason, J.:
Upon full consideration of a petition for a rehearing, the court adheres to the views already expressed upon the merits of the case. (Epp v. Hinton, ante, p. 513, 138 Pac. 576.) The appellants specifically ask, however, that in the event of the overruling of the petition for a rehearing the order already made be modified so that upon the further trial evidence may be introduced upon the actual value of the dry land, as well as upon what its value would have been had it been irrigable. The defendants say that, relying upon the proposition that no evidence had been introduced upon the latter proposition, they did not feel called upon to offer evidence upon the former. No injustice can result from a full examination of the matter, and the amendment asked for will be made.
The petition for a rehearing is denied, but it is directed that the district court, upon such evidence as *920the parties shall offer, shall find the actual value of the land, and what its value would have been had it been irrigable, and render judgment for the difference.